NO. COA 14-60

                     NORTH CAROLINA COURT OF APPEALS

                              Filed: 1 July 2014


JIMMY HILL,
          Employee,
          Plaintiff,

       v.                                   From the North Carolina
                                            Industrial Commission
                                            IC No. X81132
FEDERAL EXPRESS CORPORATION,
Employer, SELF-INSURED
(SEDWICK CMS, Third Party
Administrator),
          Defendant.



       Appeal by plaintiff from the Opinion and Award entered 30

August 2013 by the North Carolina Industrial Commission. Heard

in the Court of Appeals 5 May 2014.


       Oxner Thomas & Permar, by Justin B. Wraight, for plaintiff-
       appellant.

       Hedrick Gardner Kincheloe & Garofalo, LLP, by Brooke M.
       Lewis, and M. Duane Jones, for defendant-appellee.


       STEELMAN, Judge.

       The    Commission’s    findings     of     fact   were   supported   by

competent evidence and its findings supported its conclusions of

law.    The   Commission     did    not   abuse    its   discretion   in    its

determinations of the weight and credibility of the evidence,
                                        -2-
and    did   not   employ     an   overly     narrow    interpretation   of   the

Workers Compensation Act in weighing the evidence.

                         I. Factual and Procedural History

       Jimmy Hill (plaintiff) was born in 1953 and was 59 at the

time of the hearing in this case. In December 2011 plaintiff had

been   employed     as    a   courier   for    Federal    Express    Corporation

(defendant) for over 13 years. His duties included loading and

delivering packages. As a courier, plaintiff was required to

lift 75 pound packages and delivered 80 to 90 packages a day. On

23 December 2011 plaintiff arrived at work shortly before 8:00

a.m. Upon arrival at work, plaintiff                   checked the   lights and

brakes in his truck, performed stretching exercises, and began

sorting and arranging the packages in his truck.

       On a normal day, couriers were required to deliver packages

in order of priority, based on factors such as the need to

deliver refrigerated medications in a timely manner or the fact

that a customer had paid for express delivery. To accomplish

this, plaintiff might drive past some delivery locations, and

return to them after he completed the priority deliveries. On 23

December 2011, two factors led defendant to abandon its usual

prioritizing. First, because it was the last business day before

Christmas, plaintiff had so many deliveries that he had to place

packages on the floor of his truck. Secondly, a plane bringing
                                    -3-
packages for delivery was delayed, so that instead of leaving

the warehouse at 8:15, plaintiff did not leave until about 9:00

a.m. Plaintiff’s supervisor agreed that plaintiff should deliver

packages on the floor as soon as possible, and that he could use

a   “straight   line”   delivery   route,   stopping   at   each   delivery

location as he came to it, even if this resulted in delayed

delivery of packages to customers who had contracted for early

morning delivery.

      Between 9:00 and 11:00 a.m., plaintiff delivered about 20

packages. Shortly after 11:00 a.m., plaintiff began experiencing

impaired vision and significant difficulties with motor control.

He was able to park at a nearby fire station, and was taken by

ambulance to Moses Cone Hospital. Plaintiff was diagnosed with a

stroke cause by a carotid dissection, which is a tear in a blood

vessel. Plaintiff was treated in the hospital for about five

days, followed by a period of rehabilitative therapy. Plaintiff

made a good recovery, but as of the time of the hearing he was

still experiencing cognitive and physical effects of the stroke,

and had not been able to return to work.

      Plaintiff filed a claim for workers compensation benefits,

which   defendant   denied    on   the    grounds   that    plaintiff   had

experienced “no work related accident resulting in injury.” The

Full Commission issued its Opinion and Award on 30 August 2013,
                                      -4-
denying plaintiff’s claim for workers compensation benefits. The

Commission concluded that “plaintiff’s job duties as a courier

for FedEx on December 23, 2011 were not a significant factor in

his development of a carotid dissection and did not cause the

carotid dissection that led to his stroke.”

      Plaintiff appeals.

                           II. Standard of Review

      Appellate   review   of    an   Industrial         Commission   order   is

“limited to reviewing whether any competent evidence supports

the Commission’s findings of fact and whether the findings of

fact support the Commission’s conclusions of law[.]” Deese v.

Champion Int’l Corp., 352 N.C. 109, 116, 530 S.E.2d 549, 553

(2000). The Commission has sole responsibility for evaluating

the weight and credibility to be given to the record evidence.

Id.   (citation   omitted).     Findings    that   are     not   challenged   on

appeal are “presumed to be supported by competent evidence” and

are “conclusively established on appeal.” Johnson v. Herbie’s

Place, 157 N.C. App. 168, 180, 579 S.E.2d 110, 118 (2003). The

“Commission’s conclusions of law are reviewed de novo.” McRae v.

Toastmaster, Inc., 358 N.C. 488, 496, 597 S.E.2d 695, 701 (2004)

(citation omitted).

      The “claimant in a workers’ compensation case bears the

burden   of   initially    proving      ‘each      and     every   element    of
                                            -5-
compensability’ . . . by a ‘greater weight’ of the evidence or a

‘preponderance’ of the evidence.” Adams v. Metals USA, 168 N.C.

App. 469, 475, 608 S.E.2d 357, 361 (2005) (quoting Whitfield v.

Laboratory Corp. of Am., 158 N.C. App. 341, 350, 581 S.E.2d 778,

784 (2003), and Phillips v. U.S. Air, Inc., 120 N.C. App. 538,

541-42,      463     S.E.2d         259,     261      (1995)).      “To     establish

‘compensability’ . . . a ‘claimant must prove three elements:

(1) [t]hat the injury was caused by an accident; (2) that the

injury arose out of the employment; and (3) that the injury was

sustained in the course of employment.’” Clark v. Wal-Mart, 360

N.C. 41, 43, 619 S.E.2d 491, 492 (2005) (quoting Gallimore v.

Marilyn’s Shoes, 292 N.C. 399, 402, 233 S.E.2d 529, 531 (1977)).

In   this    case    the    parties        disagree    about     whether    plaintiff

presented     evidence       that    (1)     his    employment      bore    a    causal

relationship to his carotid dissection, and (2) whether on 23

December 2011 there was an interruption of plaintiff’s normal

work   routine      and    the   introduction         of   unexpected      or   unusual

circumstances       such    that     the    Commission      might    find       that   he

suffered an injury by “accident.”

       “Our Supreme Court has defined the term ‘accident’ as used

in   the    Workers’       Compensation       Act   as     ‘an   unlooked       for    and

untoward event which is not expected or designed by the person

who suffers the injury.’ The elements of an ‘accident’ are the
                                            -6-
interruption of the routine of work and the introduction thereby

of   unusual     conditions            likely       to        result       in        unexpected

consequences.       Of    course,      if    the    employee         is    performing         his

regular    duties    in       the   ‘usual    and    customary            manner,’      and    is

injured,     there       is    no     ‘accident’         and     the      injury       is     not

compensable.” Porter v. Shelby Knit, Inc., 46 N.C. App. 22, 26,

264 S.E. 2d 360, 363 (1980) (quoting Hensley v. Cooperative, 246

N.C. 274, 278, 98 S.E. 2d 289, 292 (1957), and citing Pardue v.

Tire Co., 260 N.C. 413, 132 S.E. 2d 747 (1963), and O’Mary v.

Clearing Corp., 261 N.C. 508, 135 S.E. 2d 193 (1964)).

     In Gunter v. Dayco Corp., 317 N.C. 670, 346 S.E.2d 395

(1986), our Supreme Court upheld a workers’ compensation award

where the claimant injured his arm while performing “twisting

movements”    shortly         after    starting     a     new    job      requiring         these

unaccustomed     movements.           Similarly,         in     Salomon         v.    Oaks    of

Carolina, 217 N.C. App. 146, 718 S.E.2d 204 (2011), we upheld

the Commission’s determination that a nursing assistant suffered

an injury by accident where her injury was caused by a patient’s

unusual    and   unexpected           resistance     to        the   plaintiff’s            care.

However, an injury is not the result of an “accident” simply

because it occurs during a challenging workday                               in which the

claimant performs his or her usual duties under more difficult

conditions. See, e.g., Southards v. Motor Lines, 11 N.C. App.
                                       -7-
583, 585, 181 S.E.2d 811, 813 (1971) (holding the Commission’s

findings insufficient to support award, given that the “fact

that plaintiff was handling a different commodity than usual,

without more, and that the weather was hot, are not enough to

satisfy the requirement of an ‘interruption of the work routine

and the introduction of unusual conditions likely to result in

unpredicted consequences[.]’ . . . Nor is the mere fact that

plaintiff was in a hurry[.]”) (citing Gray v. Storage, Inc., 10

N.C. App. 668, 179 S.E.2d 883 (1971)).

                        III. Commission’s Findings of Fact

      Plaintiff’s       first    argument     challenges    the     evidentiary

support     for   the   Commission’s   findings      concerning   whether    the

circumstances      of   plaintiff’s    employment     on   23   December    2011

constitued “an unlooked for and untoward event” or “interruption

of the routine of work and the introduction thereby of unusual

conditions likely to result in unexpected consequences.” Shay v.

Rowan Salisbury Sch., 205 N.C. App. 620, 624, 696 S.E.2d 763,

766   (2010)      (citation     omitted).     Plaintiff    argues    that   the

Commission erred in making findings on this issue that were not

supported by competent evidence. We disagree.

      The    Commission’s       findings     about   the   circumstances     of

plaintiff’s job on 23 December 2011 included the following:

             1. As of the date of the hearing before the
             Deputy Commissioner, plaintiff was 59 years
                    -8-
old and had been employed by defendant for
14 years as a courier[.] . . .

2. As a courier, plaintiff was required to
load his truck, deliver packages, and pick
up packages. Plaintiff typically handled
small and large packages of varying weights.
He   testified  that   he  lifted   packages
weighing between 75 and 150 pounds, and it
was not unusual for plaintiff to deliver 85
to 90 packages a day.

                   . . .

4, In December 2011, plaintiff was driving a
sprinter truck. . . . [He] was familiar with
the operation of the truck[.] . . .

5. Plaintiff had worked as a courier for
defendant during the Christmas season for
many years, and he testified that the
Christmas season is always a busy time for
FedEx couriers. Plaintiff had not driven the
particular route he was driving on December
23, 2011 during prior Christmas seasons;
however, he had been driving this particular
route since his old route had been switched
over to the new FedEx hub. The only
difference between the two routes that
plaintiff was able to identify at the
hearing before the Deputy Commissioner was
that the route he was assigned sometime
after Christmas 2010 was more residential
than his prior route.

6. On a ‘regular’ day, defendant operates on
a priority schedule, such that priority
overnight packages have to be delivered by
10:30 a.m. . . . Because of the priority
package delivery times, couriers would load
their trucks and drive their route so that
the priority packages could be delivered
first and on time. This meant that a courier
might drive past a stop that the courier
would come back to later in the day. . . .
[During the winter] the couriers typically
                     -9-
rush to complete their deliveries . . .
before it gets dark and becomes difficult to
see the house numbers.

7. As a courier, plaintiff would generally .
. . start his route at approximately 8:00 or
8:10 am. However, if the plane bringing
incoming freight was delayed, plaintiff
would be delayed in starting his route.

8. It was not unusual for planes to be
delayed.   To   address   this    contingency,
defendant   had   implemented   protocols   to
address the delivery of packages, such as
foregoing priority delivery and going to a
‘straight   line’   delivery   method,   which
involves the couriers making each stop on
their route, rather than bypassing some
stops in the route in order to go on to the
next priority delivery. . . .

9. On December 23, 2011, the plane bringing
in the freight that had to be delivered that
day was late to arrive. Plaintiff testified
that this allowed him to spend some time
lining up the freight that was already in
his truck, and to swap off routes with other
drivers. . . . When asked by his attorney
whether a late plane put any pressure on
him, plaintiff testified that it just means
you will be in a different traffic pattern
when you eventually start your route.
Plaintiff testified that he left the hub at
“9:00 something” on [that] morning[.] . . .

10. Plaintiff testified that on December 23,
2011, he had large packages on his truck;
however, he did not testify as to whether
those packages were any larger than the
packages he regularly had to deliver.
Plaintiff also testified that he did not
know how many packages he had on his truck
when he left the hub on December 23, 2011,
but that this day was different because of
“the amount of packages that was there and
the size and awkwardness of it[.]” . . .
                                     -10-
             [That day] was the first time that he ever
             had to deliver a flat screen TV, but there
             was no testimony that the flat screen TV
             weighed any more than other packages he had
             delivered over the past 13 years. Finally,
             he testified that the floor of his truck was
             filled with packages and that he had to step
             over packages when he made his deliveries.

     Based    on    its   findings   concerning   the    circumstances    of

plaintiff’s work on 23 December 2011, the Commission stated in

Finding No. 21 that:

             21. Based upon a preponderance of the
             evidence in view of the entire record, the
             Full Commission finds that plaintiff did not
             suffer an interruption of his regular work
             routine on December 23, 2011. Plaintiff’s
             job by its very nature requires that he rush
             to make timely deliveries. Plaintiff was
             very busy every Christmas season. The
             evidence of record does not support a
             finding   that  plaintiff   was   busier  on
             December 23, 2011 than he had been at other
             times during the 2011 Christmas season or
             during past Christmas seasons. The evidence
             does not support a finding that the late
             arrival of the plane caused him to rush any
             more than usual. In fact, plaintiff had more
             time to organize his truck, and he did not
             have to complete the priority deliveries by
             10:30. While his truck may have been very
             full, there is no evidence that having to
             step over packages on the floor or move
             awkwardly in the truck was not something he
             had had to do during past Christmas seasons.

We   hold    that   the    Commission’s     findings    are   supported   by

competent evidence. In arguing for a contrary result, plaintiff

challenges only a few excerpts from Findings of Fact 5,8, 9, and

21 which he contends were not supported by competent evidence.
                                          -11-
The     remaining        findings,       which       as      discussed          above    are

conclusively established given that they are not challenged, are

sufficient to support the Commission’s conclusion that plaintiff

was not subjected to any significant interruption of his work

routine.      Furthermore,       our    review      reveals      that    the    challenged

excerpts are supported by competent evidence.

       Plaintiff       first   contends       that     the    Commission         erred    in

Finding No. 8 by finding that it was not unusual for planes to

be late, and argues that the “record is devoid of any evidence

that supports this finding.” Plaintiff testified that defendant

identified the situation of a delayed plane as a “code 43” and

that    specific       procedures      were   in     place    for   the     couriers       to

follow in response to delays. The Commission could reasonably

find that the existence of a specific identification code and an

alternative plan for use when planes were delayed was evidence

that this occurrence was not unusual. This argument lacks merit.

       Plaintiff also argues that the Commission erred in Finding

of     Fact   5   by     finding       that   the    only     difference         plaintiff

identified between his former delivery route and the route he

was    assigned     in    2011     was    that      the    newer        route    was    more

residential.       Plaintiff       asserts     that       this    finding       “is     quite

contrary to the testimony in this matter and is not supported by

competent evidence.” However, plaintiff does not dispute that he
                                   -12-
testified that the newer route was more residential, and does

not   identify   any   other   differences   between   the   two   delivery

routes. Instead, he argues that other aspects of plaintiff’s

work day on 23 December 2011 were unusual. The Commission did

not err by finding that the only difference plaintiff noted

between his 2011 route and his route prior to Christmas 2010 was

that the new route was more residential.1

      In addition, plaintiff argues that the Commission erred in

Finding of Fact 9, by finding that the plane’s delay allowed

plaintiff additional time to arrange the freight in his truck,

or to trade routes or deliveries with other drivers. Plaintiff

asserts that this finding “is completely contradicted by the

testimony.” However, when plaintiff was asked to discuss the

effect of a late plane on his work day, he testified that:

           We had a 43 at 8:05 I’m thinking. It’s on my
           timecard. A 43 is a delay for planes and
           really it - I mean, you don’t want a late
           plane but really that gave us time to line
           up what we had already there [in the truck.]
           And then the couriers will swap off on the
           routes that’s close to you, you know. “Can
           you hit this on your way down to so-and-so
           because this the only one I’ve got in that
           area?” And we swapped off, you know during
           that time and all, [and] finished loading
           our trucks[.]” (Tp 13)

1
  We also note that plaintiff failed to offer evidence concerning
the significance, if any, of the residential character of the
new route. For example, he did not testify that it was harder to
service a residential delivery route, or that it took longer.
                                               -13-
(emphasis      added).       This    finding       was     clearly        supported,        rather

than “completely contradicted” by the above-quoted testimony.

       Plaintiff also asserts that Finding No. 21 “demonstrates

multiple       examples      of    conclusions         which        are    not    supported       by

competent evidence.” Plaintiff challenges the finding that “the

evidence does not support a finding that the late arrival of the

plane    caused       [plaintiff]         to    rush     any       more    than    usual,”        and

asserts that plaintiff “unequivocally testified that late planes

wreak havoc on [his] normal job[.]” Plaintiff testified that the

delay gave him additional time to organize his route and trade

deliveries with other couriers. Also, in response to the delay,

defendant adjusted some of its normal policies; for example,

couriers were permitted to deliver packages in a straight line,

even if that meant that overnight deliveries were delayed. On

the    other    hand,     the      late    start       gave    plaintiff          less     time   to

complete       the    route       before       dark.     Plaintiff         was     never     asked

whether overall his job was easier or harder when a plane was

delayed, and he certainly never testified “unequivocally” that

the    situation       “wreaked      havoc”       on     his        delivery      schedule.       In

addition,       plaintiff         testified       that        he     delivered        80    or    90

packages a day. He experienced stroke symptoms after working

only    two    hours    and       delivering       about       20    packages,        a    rate    of

delivery       that    was    no    faster       than     usual.          We   hold       that    the
                                      -14-
challenged portions of the Commission’s findings were supported

by competent evidence.

       Plaintiff also cites findings of fact made by the Deputy

Commissioner and asserts that they illustrate “the abnormalities

and unusual circumstances which Plaintiff faced on the day of

his injury.” However, “[w]hether the full Commission conducts a

hearing or reviews a cold record, N.C.G.S. § 97-85 places the

ultimate fact-finding function with the Commission - not the

hearing officer.” Adams v. AVX Corp., 349 N.C. 676, 681, 509

S.E.2d 411, 413 (1998). “[T]he Full Commission reviews appeals

from   the    Deputy   Commissioner      de   novo.       Therefore,     the   Deputy

Commissioner’s findings are irrelevant and have no bearing on

the instant case.” Newnam v. New Hanover Regional Med. Ctr., __

N.C. App. __, __, 711 S.E.2d 194, 200 (2011) (citing Watkins v.

City   of    Wilmington,    290   N.C.   276,      280,    225   S.E.2d    577,   580

(1976)).

       Plaintiff   has     also   failed      to   articulate      the    legal    or

medical significance of the circumstances he posits as unusual.

He offers no reasons why a delayed plane, busy time of year, or

packages on the truck’s floor might have resulted in his injury.

We hold that the Commission’s findings of fact were supported by

competent evidence, and that they supported its conclusion that

on 23 December 2011 plaintiff did not experience an interruption
                                     -15-
of his work routine. Plaintiff’s arguments to the contrary lack

merit.

      IV. Commission’s Determinations on Weight and Credibility

      Plaintiff’s    next    argument        challenges    the        Commission’s

findings concerning whether the medical evidence showed a causal

relationship     between    his   employment      and     his    injury.       This

argument lacks merit.

      The Commission concluded that the greater weight of the

evidence showed that his job duties on 23 December 2011 “were

not   a   significant   factor    in    his    development       of    a    carotid

dissection and did not cause the carotid dissection that led to

his   stroke.”   This   conclusion     was    supported    by    its       findings,

including the following:

                                  . . .

            11. At approximately 11:00 a.m. on December
            23, 2011, after plaintiff had made 20
            deliveries, he began to experience blurred
            and distorted vision[, and] . . . difficulty
            with his fine motor skills[.] . . . [He]
            drove to a nearby fire station[, where a
            fireman] . . . called an ambulance to
            transport him to the hospital.

            12. Plaintiff was then transported to the
            Moses Cone Hospital Emergency Department
            where he was examined by Dr. Pramod P.
            Sethi[.] . . . [P]laintiff had a major
            occlusion of the internal carotid artery of
            the neck. . . . [Dr. Deveshwar] performed an
            emergency catheter angiogram [which] . . .
            revealed a carotid dissection[,] . . . [and]
            used a balloon and a stent to open the
                    -16-
dissected area and administered clot-busting
medicine[.] . . .

13. . . . [Plaintiff] sustained a . . .
stroke, secondary to . . . a left internal
carotic   artery   occlusion   from  a   left
internal    artery    dissection.   Plaintiff
remained in the hospital until December 28,
2011. As of the date of his discharge,
plaintiff continued to experience problems
with his speech and motor movement on his
right side. He was prescribed medication and
referred to rehabilitation therapy[.]. . .

14. A carotid dissection occurs when a
rupture or tear develops in the inner layer
of the carotid artery, causing blood to seep
between the layers of the artery to cause an
occlusion, which if left undetected causes a
clot to develop, which in turn causes a
stroke. No one knows how long it takes
between the time the artery dissects and the
time the patient begins to show symptoms of
a stroke, but it is a multi-stage process
which Dr. Coin believes could possibly take
a few days to a week. Dr. Coin, a
neurologist who reviewed plaintiff’s medical
records and testified as an expert at
defendant’s request, testified that it would
be difficult for him to understand how it
could all happen within three hours[.] . . .
Dr.   Daniel   Gentry,   plaintiff’s  family
doctor, testified that a dissection “comes
from a defect plus time.”

15. Dr. Sethi testified that several things
can cause a carotid dissection, including
“minimal postural trauma” . . . or a
hereditary condition[.] . . . People who
suffer from cardiovascular disease . . . are
predisposed to suffer a carotid dissection.
Advanced age (i.e., over 50) . . . [is
another] risk factor[] for developing a
carotid dissection.
                    -17-
16. With regard to trauma specifically, Dr.
Sethi testified that any minor trauma can
cause a dissection, but minor trauma will
not cause a dissection in everyone. . . .
Dr. Sethi went on to explain that most acute
traumatic   events   have   a   sudden   and
unexpected character, such as a quick blow
to the neck or an abrupt turning of the head
with lateral flexion of the neck. Dr. Coin
testified that a dissection could be caused
by obvious external trauma, such as a motor
vehicle accident, or some trivial “trauma”
such as coughing, wrenching your neck or
even simply turning the head from one side
to the other. Dr. Gentry was of the opinion
that no one can really “put their finger on”
what causes a dissection in any given case,
and that it would be impossible to say that
an abrupt turning of the head caused a
dissection. According to Dr. Gentry, there
is no scientific or medical evidence that
activity such as . . . lifting packages in a
truck could cause a dissection. He also
disagreed with . . . [the] suggestion that
you would expect a dissection to come from
some sort of unusual exertion.

                   . . .

18. Prior to the hearing before the Deputy
Commissioner, plaintiff’s counsel sent Dr.
Sethi a letter setting forth questions
regarding the cause of plaintiff’s carotid
dissection. The letter to Dr. Sethi included
an affidavit signed by plaintiff which set
forth several ways in which Plaintiff
contends that his workday on December 23,
2011 was unusual. After reviewing the
affidavit in which plaintiff stated that
December 23, 2011 was an usually busy day
during   which   he  was   rushing   to  make
deliveries of unusually heavy packages of
unusual shape in the time allotted, during
which he had to contort his body into
awkward positions, Dr. Sethi stated on the
questionnaire   that   (1)   plaintiff’s  job
                    -18-
duties and responsibilities as a courier
more likely than not [were] a significant
factor in his suffering a left internal
carotid artery occlusion resulting from
dissection on December 23, 2011; and (2)
plaintiff’s left internal carotid artery
dissection on December 23, 2011 was more
likely than not caused by a traumatic event,
such as an abrupt turning of the head with
lateral flexion of the neck, when he was
maneuvering himself in a crowded delivery
truck and lifting heavy packages. However,
when asked on cross-examination about his
answers on the questionnaire, Dr. Sethi
testified: “I didn’t say it caused. I said
it could have contributed. It’s possible
that it played a role.” With regard to his
response to the question about an abrupt
turning of the head, Dr. Sethi stated on
cross-examination that “there’s no possible
answer here. I think it’s possible it could
have been caused by that.”

19. While plaintiff did testify at the
hearing that he had to move awkwardly in the
back of the truck on December 23, 2011 due
to the number of packages on the floor and
the location of the shelves, there is no
evidence of record that, at any point,
plaintiff had to abruptly turn his head.

20. Dr. Coin testified that he considered
Plaintiff’s job duties to be a “trivial
trauma in the same category of probably . .
. numerous things that could have happened
in the week prior to his stroke and that you
could not with a degree of certainty
identify that as a significant factor for
his dissection.” Dr. Coin also testified
that plaintiff’s job duties did not place
him at an increased risk of suffering a
dissection. In this regard, Dr. Sethi
testified that all FedEx drivers are not at
an increased risk of having a dissection.
                                       -19-
            21. Based upon a preponderance of the
            evidence in view of the entire record, the
            Full Commission finds that plaintiff did not
            suffer an interruption of his regular work
            routine on December 23, 2011. . . .
            Moreover, there is no evidence that anything
            happened at any point to cause plaintiff to
            have to abruptly turn his head. At the time
            plaintiff experienced the onset of his
            stroke symptoms, he had only delivered 20
            packages,   when   he   was  accustomed   to
            delivering 85 to 90 packages a day.

            22. The Full Commission places greater
            weight on the testimony of Dr. Coin and Dr.
            Gentry with regard to the issue of whether
            anything Plaintiff did on December 23, 2011
            caused his carotid dissection and subsequent
            stroke. Based upon a preponderance of the
            competent, credible evidence of record, the
            Full Commission finds that plaintiff’s job
            duties as a courier for FedEx on December
            23, 2011 were not a significant factor in
            his development of a carotid dissection and
            did not cause the carotid dissection that
            led to his stroke.

    These    findings      are   supported      by    competent     evidence     and

support   the   Commission’s       conclusion        that    plaintiff   did     not

sustain an injury by accident.

    In arguing for a different result, plaintiff contends that

the Commission “erred in affording greater weight to Dr. Coin’s

testimony, as Dr. Coin was not competent to testify and his

testimony   was    based    upon   mere       conjecture      and   speculation.”

Plaintiff   does   not     challenge    Dr.    Coin’s       qualification   as    an

expert witness. Instead, he directs our attention to aspects of

Dr. Coin’s testimony that, in plaintiff’s opinion, render it
                                          -20-
less   compelling      than      other   evidence.       For     example,   plaintiff

asserts      that   Dr.    Coin’s   review       of    his   medical     history   was

incomplete      and       that    some    of     Dr.      Coin’s     opinions      were

contradicted by those of Dr. Gentry. Plaintiff also asserts as a

“fact” that “Plaintiff suffered minor trauma - a twist, a turn,

a jolt - which dissected the carotid artery and led to the

stroke,”      although     plaintiff      did    not     testify    to   any    sudden

movement and the expert witnesses did not agree that such an

incident caused his injury. In essence, plaintiff is asking us

to reweigh the evidence, which we will not do:

              Because it is the fact-finding body, the
              Commission   is  the   sole  judge   of  the
              credibility of the witnesses and the weight
              to   be    given   their    testimony.   The
              Commission’s findings of fact are conclusive
              on appeal if they are supported by any
              competent evidence. Accordingly, this Court
              does not have the right to weigh the
              evidence and decide the issue on the basis
              of its weight.

Shaw v. US Airways, Inc., __ N.C. App. __, __, 720 S.E.2d 688,

690 (2011) (quoting Johnson v. Lowe’s Cos., 143 N.C. App. 348,

350,   546    S.E.2d      616,   617-18    (2001)       (internal    citations     and

quotations      omitted)).       Plaintiff’s          argument    that   Dr.    Coin’s

testimony was “incompetent” and based solely on “speculation” is

without merit.

                          V. Commission’s Conclusions of Law
                                          -21-
      Plaintiff argues next that the Commission’s conclusions of

law are not supported by its findings of fact. Plaintiff does

not assert that the Commission’s conclusions do not logically

rest upon its findings. Instead, he argues that the Commission

should     have        made    different       findings,      repeating         earlier

arguments, which we have rejected, concerning the evidentiary

support for the Commission’s findings. This argument is without

merit.

             VI. Commission’s Interpretation of Statutory Law

      Finally,     plaintiff        argues     that   “contrary    to     the     well-

settled    law    of    the    State     of   North   Carolina,   the     Industrial

Commission       narrowly       construed      the    North    Carolina      Workers’

Compensation Act in detriment to the plaintiff.” This argument

lacks merit.

      Plaintiff notes that the Workers’ Compensation Act “‘should

be   liberally     construed        to   effectuate    its    purpose   to   provide

compensation for injured employees or their dependents, and its

benefits should not be denied by a technical, narrow, and strict

construction.’” Billings v. General Parts, Inc., 187 N.C. App.

580, 584, 654 S.E.2d 254, 257 (2007) (quoting Adams, 349 N.C. at

680, 509 S.E.2d at 413 (internal quotation omitted). Plaintiff

also points out that on appeal, in determining whether competent

evidence     supports         the   Commission’s      findings    of      fact,    the
                                               -22-
“evidence tending to support plaintiff’s claim is to be viewed

in   the    light    most     favorable         to    plaintiff,     and    plaintiff       is

entitled to the benefit of every reasonable inference to be

drawn      from    the    evidence.”       Adams      at   681,    509     S.E.2d     at    414

(citing Doggett v. South Atl. Warehouse Co., 212 N.C. 599, 194

S.E. 111 (1937)).

      Plaintiff          contends    that       the   Commission     failed      to    follow

these   principles         when     it    stated      in   Finding   of     Fact      10   that

plaintiff had testified that he had large packages in his truck

on 23 December 2011, but that he “did not testify as to whether

those packages were any larger than the packages he regularly

had to deliver.” Plaintiff does not dispute the accuracy of this

characterization of his testimony at the hearing. Rather, he

directs      our    attention       to     an    affidavit        signed    by     plaintiff

stating that his truck held packages that were unusually heavy.

Plaintiff appears to argue, without citation to authority, that

when the Commission resolves contradictions in the evidence or

issues of credibility, it must employ the standard applicable to

appellate review, and that the Commission erred when it “failed

to take Plaintiff’s affidavit in the light most favorable to

Plaintiff[.]”            However,        “it    is     well-established          that       the

Commission may accept or reject the testimony and opinions of

any witness, even if that testimony is uncontradicted.” Nobles
                                  -23-
v. Coastal Power & Elec., Inc., 207 N.C. App. 683, 693, 701

S.E.2d 316, 323 (2010)        (citing Hassell v. Onslow Cty. Bd. of

Educ., 362 N.C. 299, 306-07, 661 S.E.2d 709, 715 (2008)). This

argument is without merit.

    For     the   reasons   discussed   above,   we   conclude   that   the

Industrial Commission did not err and that its Opinion and Award

should be

    AFFIRMED.

    Chief Judge MARTIN and Judge DILLON concur.